..
                                                                                             605



          OFFICE          OF-THE        ATTORNEY GENERAL         OF TEXAS
                                           AUSTIN
G~~~~~SELLERS
~,,~~NLIQENm?*L               ,-


   ~onortble         c.    a. Wild.
   County        Auditor                  ‘~    ,, ‘.
   meoee         county




          ,.

                                               'Christi   es



                     Wi huvb reooi                             red your roquest
                                                               The   faots   appear..



   of   Corp~a       Chr
                                                           purpose of deiter-
                                                           ooome part ol .fhe
                                                    OSBB or this opinion,  that
                                                     the manner required by
                                                 a are in all thing8 regular.
                                                  r:or @nnoxotWa, and we as-            ,




  tldod        for   in    Artiols        VIII, Se&ion  %-a of the Consti-
  tutlon or Te~aa:                   ::Thia Department bold, ,in Opinion Fro.
  O-1132, that:                                                            ::

                -he area nlthln the limlte oi'the       City
          of Corpus Christi   is not entitled    to such QX- ('.
          emptlon  ,awng the llrs or the grant nnaoby
          Chapter 138, pagb 280, Qenbrsl     Lana,   37th
          Legislature.?     I                      ,.~ .,                                     .
 &norablr          C. J. Wilda - page 2


             you wish to ,bo a%vised whsther the persons living
 vithln this recently   annexed territory    are now antitied to                                 :
 the hOIUi35taOdeXeGptfO5 prOVfded for in the fWOtiOn Of tb
 conatitutioa   or Terao above XGf8FXea   to.   ,,
               Cheptsr 138, pa@                270, Cbnsrsl       Laws, 37th Legisln-
 two,     prooitles,  in part:
   ..        That    for  a prl0d   Of  taentg-five   years oo.z.ncnoing
      wlth the finoal yesr, beeinning           S6ptember 1, 1921,
       there ho and hereby,. are dcnetcd and &ranted by the
      stats of Teraa, to the City of CorpW chriati              the   ‘,’
      net amounts of all Btato ed veloren taxoa c0ii90t6a
      upon the. Droparty and rrom ~ar~ona in counties at
      Jim %ellsS Sin DOE& Brooks, El+erC,             Willaay, and
      Duval and all tha mt aixunts or sll W&s ad va-                  :.                ‘.
      loran tares OOllooted        uporr the pzopartg and from                                       .’

      persons     in   tho County of iJuoaoa ;1ot heretofore
      aonfietd    to tha city    oi Coryua Christ; by Act 0r
      the Thirty-fif      Ch Lagi~~lature .oi the State of Tdxaa                         .
     .&nom a8 lIouse Bill No. 69f,, iholudin(: such Sate
      ad valoren taras as may’ba duo said oountiaa on                                   ..
   : the railroading        etogC b%longlng to railroad      aoa-
   T peniaa nhlch shall be, smsrtalnad-ana            apportioned
      to eaid oountiea ‘as now provided by law.”
              hrtials ,‘$fX, Il&tian’l-a,    of the &&t&n                          OS
%XW,       adopted in 1933,~ reads a18 follo;n,r

             nThree Thousand Dollsrs    (&3,C00.00)of the      ,':
   ‘. assamsad taxable- value of all recldutioa homedteadi,’
      as now defined by law shall bc axazpt from all.
      taxation for all State purposen; provldad that
      thin, exe~1ption &all not ba applicable     to thet
      porti6n of the Ytata ad wnloccm taxea levied
      for sti3ts purpouo5 rf4tt;ce    v:ithin C!lONYcoi?fitiae
      or ‘other political   nubd5vicions nov: recelvinq
      my reniasion     of Steto tnxan, until the expira-,
        ti0n      0r    0~00    p0ri0a   0f   TO~ISSIO~   .   .   .a   ~II--
        phrrsie        added)
                  From the express
                              wordin& of thie Constitutional
AnIendmant it ia apparent   thRt 9 QOUnty Ox othar politiUa1
subdivision is not to ba deprivad of the homestea& sxemp-
tion unlem, at the tlma of the adoption of aald Amab~ent,
i.e.,  *ucuat,26,   1933, suah oounty or politioal    subdivision                            .
wei3receiving:  a ramfasian  of State  taxee.   The city or
                                                                                                607
                                                                                          a.
                                                                                           ,-




        C. J. slide
tlmorabls                             - page 3


corpus Christi wm co roaeioin& a rmieslon      of toxas’at tba
tlce of ‘the adopti%  of this Ammdsent, and on tha baais of
that taat this Dapartlant ruled, In Opihion No. O-1132, that
tns araa within the limits   ai the aity wad) not entitled to
the exemption.
                The power or authority      of the City of Corrue Christ%
ta ohone its boundhrlas oanaot bs quastionad.                     586 30 ~TSX.
Jpr;, ,72,’ Seotion 30, whfwe, this rule lo sat forth;                      ,, : ,,
  .::.
              ’ Y-ha ‘hozne rula a~endmant and tho anabllna, aot                ‘. .: ‘.
         transtarred    to the epwiflod       citlas,      through ths     . ,,
    ; a&enoy,of' their quallfiad         Potms,       tha same power
        which the Lagislature       had tharetofors         posoassad            : ‘~”
        to ohnn~s tcrrltarlol       bcundarFee through the
        amendment or adoption oi thdlr charters..                The        ‘I
        statute (r\rtlola ll75, 300. 2,~ V.A.C.S.)             onumra-.     ,:.
        tine; oartplln powers of bona rule cities +$ve8 tbaa ,‘.,‘.
   , authority to fix munioipsl boundary llnee en4 the ‘~ $.
        anmxxatlon of additional       territory       lying adjacent .,,,. .’ .::
  "r to tho oity,        gacaorUing to suoh rulss as may be
       ‘povfclad by saltl ohart@r*.         This provlslon        super- ‘.
       ,ssQes tbd nrtiale      of the”etatutae        govarnln~ an- ” _ . .
        nexations by alties      gsnaral..lY,.lneofar        8~ cities  ~.
        ~Afoh hsQe adopted or anendec¶ their. oharters
        under the .hom rules amendment ‘am donoerneb.a
       .. The.ohRrtar of ,the. Clt$ of Corpus Chrlati’ (Speoial
Lwss, Jlet Laeialature,   Rogulm S%sslon, Chapter 33; page 304,
III amendad April’ 30, 1926,~anUAovembar 18, 1939).proqidef,
Artlola I,       Section        2:
             *.
             . . Any territory     adnittad into the City’~’                                          ,.
    shall boor its   roportioniita    part of nil tnxsa~
    levied by the Cf ty and its Inhabitants      shall
    have all the prlvllewaa    and he subSactto of1      ,~ ‘:
    the duties or othsr lnhsbitants       of tha Cit.&”
             ArtiOle       n,        86CtiOll   2,'   Oi   ZlSfd   OhQl'tW   ~l’OVfd%Sl

             L
                    x1; addition   to tho ‘powers harein
    other&       &mtta,      the city shall have all powars. ”
    enlr;lerat8,d in Artlala     1175, Raoieoc! Statutes or
    Texae, 1925, aa her&ofora         amended, as thou&h “’ ~.;
    suoh statute were sat forth harain.*’
                            .” ‘~~,.~
flaarabl% C. J., ‘iriM% - page I


               Saotlon      2 of    Artiole    1175, R.B.~provlhesthst the
eltlee     gcvarned       thereby    e&all    haQ@, aeon5 othar poWer%t
              vho poaor to iii the. bowdar:    lmta     0r ‘said                                ,,.
       city,   to provfue ror tha exter.slm   0r aal4 boundary
       lizits   an4 the am%x%tlon of additional     territory
       adjadant to noid oity    aoaordlq    to ouch rules es
      nay bs ,7ro?lSecI by es 1d c!!sWir.”

           The ~roQielon% of Section 2, of Artlole  1175, a54 0r
&icl% I, Seotlcn 2 of the Charter of tha City~ of CorFua Qlrieti,
rsr,ufre that, in addition to having all pl~llages    of fnhnbi-
tmts of the olty,    the inhabitants of territory  t+mxeC shall”
be 5ubjcCt to all thy Guties or othoz Inhabitant5           City.
                                                     0r tihe~
~~1~454 in those 4utl55 ia the duty to yap State ad vcloran
taxes on the oalua of 6he r55~45no5 hoxeotoe4 without enp
OXt?QtiOit.
          Thin fa lh confornity      with the eaneral rule 0P law
that the m%r.@r %ff%Ott?4 by mnexstloa       is ooayletai  TJ.Y.
                                                              the                          ‘.
absenoe of nom5 lsglslattve     or ohavtor reatrlotioe,   annnoxstiou
a&es the ncw~ttrrltovg      a part ,of the City ror all purposes;
the annexed torrltoxy    ion%% all .idaatitp   it may hAv5 had sepa-                       -
rate ah4 apart Zrosl the city ti-Whloh it Is attached.       30 Tax.                       ~,
Jar. 80, SBO. .36~ !dtIdrey V. Cax! 73 ,Tex. 538, ll St 5&l.
               At page 862 of Voluine I,           tio~~uillln, Mtiiotpal       Cor-
poratlons,      (24 Edltlon,        Ebatloh    31,1, It in saia:            ”
            W..  . Existing dabto of this oorporetim   am-.
     traotad bafore tha liceits wera axtend&,    unleos otJW!-
     wise pxo~i4o4 by law, are chargeable upon tha c&de4
     torrltory  a5 Well 5% that o~~pr%h%;or4adby tha boun-
     daries before thoy uer6 altered or %xten4%4.”
            The liability of owner8 of proporty In terrltopy
nawlg lnalu454 Within 0 tiualo,lpal corporatloe     to =ay taxen
for ths pur~oee of paying pre-exiatlng     l:~d%bte4n%se of the
corporation arlaaa fro= the benefits     of lsoal ~ovormaht
obtained, .and 5s usually nupports4 by the ecloltnblc      aocsl-
derotfon that the populn*aoh ah4 taxable valua ol the pro-
pcrty has boon inoraaacdby prexlruity to the munlalp%llty)
and by reason that thel peraoasEO brought In at once %OQufr%
en lntortnt ln all the publio property b%lo@n&          to the
@ublolpallty,   whether paid for Out Of pr%VlOut3    taxes With                        .
prrvlous bond!, wbloh have been satisfied     CJTwith the ~prooaede
    ,- I
           ”         .’


                 .
nonoreble C. J. Wilde - paaa 5


of bonds still.   due.          Tonep v. Maoon, 119 Ca. 83, 46 S.E. 80.
           Tharafore,  the- merger of tha smexea territory      klth                ..
me City Of Corpus Christ1 is complete,       and suoh territory    la
now a pert oi that pOlitiOa1     eubdlvlsion  whlah was recelvlng
8 r~ia~lon   at the time of the ndoptlon of Section l-a ot
uticle   VIIX oft the Constitution , .md ooffioa within  the exoopt-                     ‘~
1~ to the erenrptlon oontained tharein.
            In eddlt’Ion to the reason8 above stated,        we feel that
the property owners in ‘the annexed tarrJ.tory hove lost the
right   to ths exaqtlon     by rao6on of havlnp, wolvod It.      This     .’
 torrltory wes adaitted to tba City OI' Coqus ChrIstI upon LIA
sleotlon.    Under theae olruumstenoes,     the inhsbitants,    o? the
annexed territory     voluntarily   assumed tiie obligatlons’ot
oltizens of Corpus Christ&, one 61 which Ia the obligation
t.o pap State nd valorem taxes on the value of a residenoe
honrestea~ ylthout an0 exemption.
            Trustlig     that     the foregoing   fully   an8wers youp   ,~ ., ‘-
inquiry,   we are; .
                                             'Yoursvery truly